                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                               1:18 CV 271

NIKESIA SHAREY PANNELL and             )
CHOYA HASSIBA JOHNSON,                 )
                                       )
                 Plaintiffs,           )
      v.                               )                            ORDER
                                       )
MATHEW TAYLOR SCRUGGS,                 )
SOUTHERN CONCRETE                      )
SPECIALISTS, INC., and JEFFREY         )
MICHAEL GOWDER,                        )
                                       )
                 Defendants.           )
______________________________________ )

       This matter is before the Court on the Motion for Admission Pro Hac Vice and

Affidavit (Doc. 15) filed by Daniel Rufty. The Motion indicates that Mr. Rufty, a member

in good standing of the Bar of this Court, is local counsel for Plaintiffs and that he seeks

the admission of Tarek Abdel-Aleem, who the Motion represents as being a member in

good standing of the Bar of Georgia. It further appears that the requisite admission fee has

been paid.

       Accordingly, the Court GRANTS the Motion (Doc. 15) and ADMITS Tarek

Abdel-Aleem to practice pro hac vice before the Court in this matter while associated with

local counsel.                Signed: February 5, 2019
